DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " the first coil and second coil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 inherits the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel et al. [US 6,233,131] in view of Park [2002/0070657].
	Claim 1, Kappel et al. discloses a bi-stable relay assembly, comprising: a coil support structure [60/62/64/66], comprising; a central section [60] extending between a first end section [62] and a second end section [64]; and set of biasable fasteners [248] extending from the first end section [62] and the second end section [64], each of the set of biasable fasteners [248] including a retention slot [slot for holding tab 250] and a printed circuit board assembly (PCBA) [244] coupled to the first and second end sections of the coil support structure [figures 25], wherein the coil support structure extends within the retention slot [slot for holding tab 250] of each of the set of biasable fasteners [248; col. 15 lines 43-60].
	Kappel et al. fails to teach that each of the set of biasable fasteners including a sloped engagement surface and a retention slot.
	Park teaches a means of mechanically fastening a printed circuit board [30/100] with sets of biasable fasteners [40/45/200] including a sloped engagement [50/210] surface and a retention slot [not individually labeled, created by rib 41/220; paragraphs 0023 and 0077].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the biasable fasteners of Park in the assembly of Kappel et al.as an alternative means to secure the circuit board while enabling easy removal of the circuit board for replacement or repair since a simple substitution of one known element for another [in this case alternative mechanical fastening means], producing a predictable result, renders the claim obvious.
	Claim 2, Kappel et al. as modified discloses the bi-stable relay assembly of claim 1, wherein Park teaches that each of the set of biasable fasteners further comprising an arm [see annotated figures below] extending away from the central section along a first plane, wherein the sloped engagement surface [50/210] is disposed along an inner side of the arm.
Claim 3 Kappel et al. as modified discloses the bi-stable relay assembly of claim 2, wherein Park teaches that the sloped engagement surface [50/210] extends along a second plane, and wherein the first plane and the second plane are oriented non-parallel to one another [see annotated figures below].


    PNG
    media_image1.png
    860
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    872
    media_image2.png
    Greyscale

Claim 4, Kappel et al. as modified discloses the bi-stable relay assembly of claim 2, wherein Park teaches that each of the set of biasable fasteners further comprising a support post [ribs 41/220] adjacent the arm [see annotated figures].
Claim 5, Kappel et al. as modified discloses the bi-stable relay assembly of claim 1, wherein Park teaches that the retention slot is defined by a base surface [41/220] and an upper surface [bottom projecting part of the sloped portion parallel to 41/220; see annotated figure 11 below], wherein the base surface is in direct contact with a first main side of a printed circuit board of the PCBA [see annotated figure 11], and wherein the upper surface is directly adjacent to a second main side of the printed circuit board [see annotated figure 11].

    PNG
    media_image3.png
    843
    702
    media_image3.png
    Greyscale

Claim 6, as best understood, Kappel et al. as modified discloses the bi-stable relay assembly of claim 5, wherein Kappel et al. further discloses that the central section of the coil support structure [60] comprising a separator plate [66] positioned between a [the] first coil [68] and second coil [70].
Claim 7, as best understood, Kappel et al. as modified discloses the bi-stable relay assembly of claim 6, Kappel et al. further discloses comprising a plurality of conductive connectors [coil leads; col. 15 line 59 to col. 16 line 11] coupled to the separator plate [66], wherein the first coil and the second coil are electrically connected with the plurality of conductive connectors [col. 15 line 59 to col. 16 line 11].
	Claim 8, as best understood, Kappel et al. as modified discloses the bi-stable relay assembly of claim 7, Kappel et al. further discloses that one or more of the plurality of conductive connectors is coupled to the printed circuit board [col. 15 line 59 to col. 16 line 11].
Claim 9, as best understood, Kappel et al. as modified discloses the bi-stable relay assembly of claim 7, wherein one of more of the plurality of conductive connectors extends through the printed circuit board [col. 15 line 59 to col. 16 line 11].
Claim 10, as best understood, Kappel et al. as modified discloses the bi-stable relay assembly of claim 1, wherein Park teaches that each of the set of biasable fasteners is a snap-fit tab [see figures 6-11, the hooks snap into openings in the circuit board.
Claim 14, Kappel et al. discloses a coil support structure [60/62/64/66] for a relay, comprising; a central section [60] extending between a first end section [62] and a second end section [64], wherein a first coil [68] and a second coil [70] are operable to be wound about the central section [60]; and set of biasable fasteners [248] extending from the first end section [62] and the second end section [64], each of the set of biasable fasteners [248] including a retention slot [slot for holding tab 250], wherein a perimeter of a printed circuit board [tabs 250] is operable to extend within the retention slot of each of the set of biasable fasteners [figure 25].
Kappel et al. fails to teach that each of the set of biasable fasteners including a sloped engagement surface and a retention slot.
	Park teaches a means of mechanically fastening a printed circuit board [30/100] with sets of biasable fasteners [40/45/200] including a sloped engagement [50/210] surface and a retention slot [not individually labeled, created by rib 41/220; paragraphs 0023 and 0077].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the biasable fasteners of Park in the assembly of Kappel et al.as an alternative means to secure the circuit board while enabling easy removal of the circuit board for replacement or repair since a simple substitution of one known element for another [in this case alternative mechanical fastening means], producing a predictable result, renders the claim obvious.
	Claim 15, Kappel et al. as modified discloses the coil support structure of claim 14, wherein Park teaches that each of the set of biasable fasteners further comprising an arm [see annotated figures 6 and 8 above] extending away from the central section along a first plane, wherein the sloped engagement surface [50/210] is disposed along an inner side of the arm [see annotated figures 6 and 8 above], wherein the sloped engagement surface [50/210] extends along a second plane, and wherein the first plane and the second plane are oriented non-parallel to one another [see annotated figures 6 and 8 above].
Claim 16, Kappel et al. as modified discloses the coil support structure of claim 14, wherein Park teaches that the retention slot is defined by a base surface and an upper surface [see annotated figure 11 above], wherein the base surface is operable to be in direct contact with a first main side of the printed circuit board, and wherein the upper surface is operable to be positioned directly adjacent to a second main side of the printed circuit board [see annotated figure 11 above].
Claim 17, Kappel et al. as modified discloses the coil support structure of claim 14, wherein Kappel et al. further discloses that the central section of the coil support structure comprising a separator plate [66] positioned between the first coil [68] and the second coil [70], wherein the separator plate is operable to receive a plurality of conductive connectors [col. 15 line 59 to col. 16 line 11].
Claim 18, Kappel et al. as modified discloses the coil support structure of claim 14, wherein Park teaches that each of the set of biasable fasteners is a snap-fit tab [see figures 6-11, the hooks snap into openings in the circuit board.
Claims 19-22, the method of assembling a bi-stable relay is obvious in the product structure as outlined by Kappel et al. in view of Park in claims 1-10 above.

Allowable Subject Matter
Claims 11-13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837